One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(PL) Madam President, I would like to refer to the problems encountered at European airports by mothers with young children and by the elderly. On the grounds of Regulation (EC) No 1107/2006, these two groups should be provided with assistance by the airport. Unfortunately, in most cases, the provisions of the regulation are not being respected. Even in a television commercial, which was made with great flourish this year on the orders of the European Commission, there is not a word about mothers or fathers travelling on their own with young children.
The solution to the problem is simple - effective action should be taken to inform the citizens of their rights. Firstly, the title of the regulation should be changed, by adding information to show that it also concerns mothers or fathers who travel on their own with young children. Secondly, a new pictogram should be proposed for this group of travellers, which would be obligatory at all airports in Member States of the European Union.
(ES) Madam President, as a member of the Committee on Human Rights, as a Spanish and European citizen, and as a victim of terrorism since the terrorist organisation ETA murdered my brother and his wife in Seville, I am speaking here today to condemn the fact that the Venezuelan Government and its President has allowed ETA terrorists to train on Venezuelan soil on the orders of the alleged terrorist, Arturo Cubillas, who works for Hugo Chávez's government despite the fact that there is an international warrant out for his arrest; this is a serious violation of the fundamental right to all European citizens' right to security.
I demand firm action from the Spanish Government in response to this serious humiliation of all the Spanish people. Mr Zapatero cannot continue to keep quiet while the Venezuelan Ambassador describes the members of our Civil Guard, who have been, and will continue to be, models of bravery in the fight against ETA, as torturers. Nor can he look the other way as cooperation on Venezuelan soil between ETA and the Revolutionary Armed Forces of Colombia grows, which has already been condemned by the Judge Eloy Velasco. Mr Zapatero cannot shake the hand of a leader such as Mr Chávez, who is turning Venezuela into a haven for terrorists.
The Prime Minister of a country such as Spain, where terrorism has caused so much pain, cannot continue to ignore this problem and should give the response that such a situation deserves, which is what any ordinary citizen would do if they had the opportunity.
Madam President, the matter I was wanting to raise today is that, on 18 September, 36 Members of this House, including myself, were honoured by the European Lung Foundation for our anti-tobacco work.
This is actually the European Year of the Lung, and the petition can still be signed by colleagues who are interested in our work against the tobacco industry and on tobacco control.
At the moment, only 10 out of the 27 Member States have a comprehensive ban on smoking in public places, to make these places smoke-free. I am proud that Scotland was one of the first countries to introduce a smoking ban in public places. The recent evidence suggests that there has been an 18% drop in the number of children coming into hospitals with asthma because of this ban on smoking in public places. This is something we have to see replicated across the European Union.
I would ask the House to congratulate the 36 colleagues who were presented with this award by the European Lung Foundation on 18 September.
Madam President, I would like to welcome last week's vote by the Committee on Budgets to freeze the salaries and allowances of European Commissioners unless changes are made to their Code of Conduct. That vote shows that Parliament will not tolerate any repeat of a case like that of Charlie McCreevy, the former internal market Commissioner, whose new directorship is being investigated by the Commission over concerns of a possible conflict of interest.
201 requests have been made by Commission figures seeking permission to take up jobs following their time in the Commission. Only one has been barred. The Code must be reviewed and should not merely be a set of guidelines, loosely interpreted.
(SK) The current Slovak Government has put forward a number of bills which undermine the constitutionally guaranteed independence of the courts and of judges.
A constitutional amendment bill which aims to limit the immunity of judges is being put before Parliament without inviting prior comments and without having a specialist debate. Slovakia's drift towards a deformation of democracy and the legal state is also evidenced by the fact that the President of the Supreme Court and the President of the Judicial Council have twice been prevented from speaking in a plenary of the National Council during debates on laws concerning the judiciary, including a law on the Judicial Council. The amendment of the Act on the Judicial Council has the aim of changing the composition of the Council even before the end of its proper term of office. The amendment of the Act on judges will increase the number of political nominees in selection committees for selecting and advancing the careers of judges from one to three. This is only part of a story which clearly shows how the current executive and government power in Slovakia is attempting to interfere with the power of the courts.
(HU) This day, 6 October, is an important date in Hungary's history. More than 150 years ago, Hungarian revolutionaries took up arms against Europe's two most powerful armies in the name of the fundamental values of liberty, equality and fraternity emerging throughout Europe at the time. The thirteen generals of the defeated freedom fight were executed on this day in the town of Arad, now located in Romania. However, the desire of the Hungarian people for freedom was manifested just as powerfully against communism, the twentieth century's oppressive regime, as the events of 1956 amply demonstrated. Only four of the thirteen martyrs executed in Arad in 1848 were Hungarian, standing as proof that universal values transcend national differences. For us Hungarians, this symbolises the eternal desire for freedom and the unity of the Hungarian nation, as well as reconciliation and solidarity among nations.
(ES) Madam President, I would like to take this opportunity to condemn the degrading and anti-democratic treatment by Hugo Chávez's government of those who defend freedom and human rights.
The detention of my colleague, Mr Iturgaiz, at Caracas airport cannot be overlooked. It is not the first time that the regime has launched an attack on members of the Group of the European People's Party (Christian Democrats). Our mission as Members of this House is not limited to within the EU. It also involves promoting the values on which the Union is based such as freedom, democracy and respect for human rights.
It is evident that this task is not well received by those that seek to impose totalitarian ideas on their citizens.
The result of the parliamentary elections held on 27 September leaves room for hope, although we should all be concerned about the reaction to the progress made by the Venezuelan opposition.
What can we expect from a government that harbours terrorists from the Oker terrorist cell, of an executive body that includes an alleged ETA murderer as the head of security of the Venezuelan National Land Institute, or of a government that ignores extradition requests for numerous terrorists who have fled justice?
Obviously, we can expect nothing.
Madam President, such contemptible attitudes deserve a strong reaction and the firmest possible rejection by Parliament.
(HU) A Germany divided in two was the most tangible symbol of the absurdity and inhumanity of a bipolar world. Without the reunification of Germany, the reunification of Europe and the enlargement of 2004 and 2007 would not have taken place either. No other people in Europe empathised more with Germany's artificial and absurd division than the people of Hungary. Europe's reunification started with the reunification of the German nation. The fall of the Berlin wall also brought down the wall separating a Europe divided by the Cold War. As a Hungarian, I am particularly proud that my country's leaders at the time took the brave and daring decision to allow the several tens of thousands of citizens of the German Democratic Republic who fled to Hungary to cross the iron curtain into Austria. They cancelled the treaty between Hungary and the GDR, thereby knocking the first brick out of the Berlin Wall. Gyula Horn, the then Foreign Minister of Hungary, and Prime Minister, Miklós Németh, performed an historic act, which could not have taken place without the reformist efforts of Mikhail Gorbachev.
Madam President, I have just returned from Iceland after attending the first meeting of the EU-Iceland Joint Parliamentary Committee. Over the course of the two-day visit, our delegation held an extremely informative exchange of views with members of the Icelandic Government and of the Icelandic Parliament in relation to their application for membership.
When the delegation met with the Icelandic Minister for Fisheries, I took the opportunity to raise the issue of the substantial increase in the total allowable catch of mackerel. We all have a responsibility to sustain this fishery, and indeed all fisheries, but I referred to this one in particular. I am please to note that on 12 October in London, Iceland will enter into negotiations with the coastal states, and I am hopeful that a satisfactory solution can be reached.
The fall-out from the financial crisis is still very much evident in Iceland. That is why the Icesave dispute must remain a bilateral issue between Iceland, the UK and the Netherlands. It is vitally important that the parties involved continue negotiations with a view to reaching a satisfactory outcome.
(EL) Madam President, I am especially pleased that Commissioner Barnier is here today, because I know that the matter which I intend to raise is of particular interest to him. Natural disasters have an incalculable cost in terms of human lives and economic infrastructures. Dealing with them is a joint challenge and requires joint action. The European Union therefore urgently needs to be able to respond efficiently in such emergencies. In order to do so, Europe needs to make better use of its potential and to galvanise European citizens into action.
The long European tradition of voluntary work and the principle of solidarity provide a solid basis for achieving this. The time has come, therefore, to create a European volunteer corps, precisely as provided for in Article 214(5) of the Treaty of Lisbon. I would remind you that 2011 will be the European Year of the Volunteer. A European volunteer corps would strengthen the role and image of Europe and win the hearts and minds of European citizens and citizens throughout the world.
The European Parliament has a duty to take urgent action to create a European volunteer corps.
(PL) Madam President, specific limits on CO2 emissions will be in force in the European Union from 2013. The recent plans of the European Union to bring in a limit at a lower ceiling than previously planned, namely, at a level of 0.688 tonnes of CO2 per tonne of manufactured product, may lead to a disastrous situation for cement producers in many European countries, including Poland.
As has been reported by some media, for example, the daily newspaper Gazeta Prawna, it has been calculated that cement prices will rise by at least 30%, which will, on the one hand, hit the retail customer who wants to build a house or flat, but will also slow down economic development wherever cement is a fundamental resource for production. This situation is particularly dangerous for the new EU Member States because they have a long distance to catch up with the wealthy countries, such as France or Germany, for example, which built most of their infrastructure, such as motorways, a long time ago, when no limits were in force in this area. This situation also has a detrimental effect in that part of production will be moved across our eastern border and the CO2 will be produced anyway, and our economy will be the loser.
(EL) Madam President, the anti-democratic resolution approved by the Parliamentary Assembly of the Council of Europe yesterday, 5 October, equates the working-class and grassroots fight with extremism and, in the name of combating extremism, proposes restricting and abolishing basic democratic rights, such as the right of free expression, the right of assembly and association and even a ban on action by political parties.
This despicable resolution reserves special comment for Greece and the major working-class and grassroots fight which developed recently against the barbaric, anti-grassroots policy of the European Union and of the government of our country and the governments of the other Member States of the European Union. The class struggle will not be stopped by reactionary resolutions and laws. It is an historic lever, the inevitable product of the system, born of barbarity and of the exploitation of man by man. The working-class struggle, the reconstruction of and counter-attack by the working-class and grassroots movement throughout Europe can consign these resolutions where they belong: to the dustbin of history.
The Greek Communist Party calls on the working and grassroots classes to condemn this reactionary resolution in practical ways, by stepping up their fight against the anti-grassroots attack by capital in the European Union and the bourgeois governments, thereby supporting efforts to build a socio-political alliance of the working classes and self-employed which will claim changes for the benefit of the people.
(LT) The EU-China summit is taking place today in Brussels. Alongside climate change and trade, topics for discussion include the situation of human rights defenders in China, the death penalty and the Laogai forced labour camps. These subjects are, without doubt, very important, but I would like to remind you of another acute Chinese problem - Tibet. It is regrettable that the dialogue between the Dalai Lama's representatives and representatives of the government of the People's Republic of China, which offered some hope, is moving at a very slow pace. The ninth round of dialogue took place last November. Meetings take place on an irregular basis and are dominated by an atmosphere of distrust. This is despite that fact that the Dalai Lama has long since given up the objective not just of Tibetan independence, but also Tibetan sovereignty.
Once again, I would like to call on the leaders of China to resolve the issue of Tibet by means of dialogue, without the use of force and without ignoring the Dalai Lama. The European Union would undoubtedly welcome such a dialogue and is ready to contribute, to mediate and assist in any way possible.
(RO) Unfortunately, a system of draconian censorship operates in Romania, the like of which does not exist in any of the European Union's Member States. I am referring to an absurd institution called the National Audiovisual Council.
This is a Stalinist monstrosity which, flying in the face of all reason, would even ban such great writers as Cervantes, Goethe, Byron, Balzac, Cesar Pavese and Adam Mickiewicz, if they were still alive today. This rabble effectively terrorises independent television stations. I would compare this council to an elephants' graveyard from which a few 'zombies' emerge, under the remote political control of a declining dictatorship which imposes crippling financial penalties on those programmes that allow opposition parties to voice certain truths.
Help us get rid of the despotic mandarins from the National Audiovisual Council and restore to Romania the biggest victory it won in the year of revolution in 1989: freedom of the press.
Madam President, earlier this evening, we debated the social provisions and the Lisbon Treaty, which obliges the Union to consider the social consequences of a decision when making its policies. Is the EU - or should I say the Commission - considering the social, and indeed economic, consequences of insisting that Ireland comply with the Stability and Growth Pact by 2014?
Of course, fiscal consolidation is very important, but there is a real sense that it is all that matters. 'Get within the 3% by 2014 or else': that is the very strong message coming from the EU. Earlier this evening, the Belgian Presidency said that mindless austerity is not inevitable, and yet that is what we are facing: mindless austerity, fiscal correction at whatever cost. How about the need to rebuild our economy? Yes, we need to get back to the 3% level, but we need a longer time frame.
I fully accept that many of the difficulties are self-inflicted and I am not looking for sympathy, but I am saying that mindless austerity will destroy our small, open economy that, two years into the crisis, still has four businesses closing every day.
(PL) Madam President, the last few days have been full of reports about the lethal effects of using psychoactive substances, or what are known as 'designer drugs'. This problem, because of the growing wave of intoxications and even fatalities, particularly among young people, is also highly visible in Poland.
The ingenuity of the producers and retailers of designer drugs is winning out against the legislation of the Member States. They put lethal drugs on the market much earlier than the Member States manage to ban their sale under national law, and among the people who buy them, the conviction arises that designer drugs, because they have not been banned, are not harmful either. Nothing could be further from the truth. Designer drugs are as harmful as illegal drugs and are even, in fact, more dangerous, because they more quickly lead to dependence.
In view of the very serious social problem of designer drugs, which is growing with every passing day, we must take resolute and effective action as quickly as possible. The European Commission, out of concern for the health of thousands of young people, should urgently undertake a broad range of activities to inform people about the harmfulness of designer drugs and the dangers associated with their use, and should also prepare new legal measures.
Madam President, as reported in the Financial Times of 6 October, the research Commissioner, Mrs Geoghegan-Quinn, has warned of an innovation emergency in Europe.
We need to stimulate private sector research funding through a variety of measures, such as venture capital financing initiatives. However, the European Union proposals, intended to prevent a repeat of the financial economic crisis, lump venture capital - key to driving small innovative start-ups in the EU - together with speculators such as hedge funds.
Venture capital is the honeybee of alternative funds owing to its ability to pollinate emerging businesses and drive growth in the global economy, as exemplified by Google, Facebook and Skype. Venture funds provide access to capital, business expertise and often the market place itself for innovative private start-ups and SMEs. They provide stable support and investment for a period of between three and seven years on average.
We also need to bridge the gap between ourselves, the US and Japan. I think we should heed the words of the Research Commissioner, Mrs Geoghegan-Quinn.
(IT) Madam President, I would like to report to Parliament that last Sunday, during the Pope's visit to Palermo, the Italian Constitution and the Charter of Fundamental Rights of the European Union were suspended. Freedom of expression and of thought and the inviolability of private homes were trampled over.
On this occasion, the Italian police insisted on the removal of a banner bearing a phrase from the Gospel: 'My house shall be called a house of prayer, but you have made it a den of thieves', while the same police force put up posters that were homophobic and against common-law couples. Inside the bookshop Altro quando, the owner had put up a banner bearing the phrase 'I love Milingo'. The police entered the private premises and seized the banner without any court warrant and using methods that were unedifying even by their own standards.
It is paradoxical that in a lay and democratic State, as Italy is supposed to be, public freedom of expression is suppressed by the authorities in order not to offend the papal sensibilities, while Prime Minister Berlusconi is able to swear in public without this representing a problem for the Church. On this occasion, all the lay and religious institutions yet again rode roughshod over democracy in Italy, increasing the unbridgeable gap that has now emerged between institutions and the public.
(RO) In spite of the recovery measures adopted by governments in European countries, the recent demonstrations and strikes highlight that the situation is still far from improving.
Unfortunately, it is precisely these recovery measures that governments are aiming to use to plug the budgetary gaps and pay off the expensive loans taken out with banks, which are causing a new crisis, reflected in the immediate drop in incomes and the decline in European citizens' quality of life.
The time may have come for governments in the European Union's Member States to change their attitude by putting the interests of citizens with increasingly empty pockets above those of the banks, which are still managing, by some miracle, to earn large profits. Basically, if anyone needs to lose in this game, it should not always be the man in the street.
(ES) Madam President, I am also going to talk about Venezuela, because there are some people who do not understand that democracy is not just about casting votes. Democracy is being able to do so with security, freedom and equality, and in a democracy and under a system of freedoms, private property must also be respected.
Unfortunately, at present in Venezuela, the public and their businesses are under threat. In this respect, I would like to mention one business, Agroisleña, which was founded by people from the Canary Islands and on which more than 1 000 families depend. It has been unfairly expropriated, and like so many other businesses, after many years of hard work, it is failing, following capricious decisions by those who think that anything goes. First, land was confiscated, now businesses are being confiscated, so who knows what will be next?
It is time for the people of Venezuela to feel free and for businesspeople to no longer feel defenceless and permanently under threat. As has already been said, it is time for Venezuela to be a genuine democracy where there is no doubt that terrorists will not find refuge.
(DE) Madam President, I would like to draw attention to the International Transport Workers' Federation (ITF)'s action week, which will be manifesting itself in Istanbul this weekend. The reason for the international day of solidarity is the aggressive behaviour of a global package delivery company against its own employees, who want to form a trade union. Unfortunately, Turkish labour law is not yet up to European standards, and this fact is often exploited to the full by employers. Under Turkey's Labour Act, a trade union can only be active in a company once it has achieved a rate of unionisation of over 50%. Let me say that again: over 50%.
UPS, the US-based package delivery company, has acted in a crude manner to put a stop to the campaign to unionise. The company fired 157 employees without notice after they had organised themselves into the competent transport workers' union TÜMTIS and were working towards recognition as a union by UPS. Thousands of UPS employees have now been battling since May to have their colleagues re-instated and for better working conditions. This pro-company labour law and its brutal methods mean that Turkey is a trade union-free zone.
(ES) Madam President, on 18 October, a trial will begin in the Turkish city of Diyarbakir of 28 leaders of the Democratic Turkey Party (DTP).
They include 14 representatives elected by the public: 12 mayors and two municipal councillors. Their crime is peacefully defending their political positions, which could cost them between 15 years and life in prison.
The banning of the DTP and the arrests that I have mentioned are one more example of the persecution being suffered by the Kurdish minority in Turkey. These events were expressly condemned in the resolution that we adopted on 10 February analysing the progress made by Turkey in 2009 in moving closer to the Union, but we do not think that sufficient progress has been made.
If we are consistent and we wish to help the victims and help Turkey to move forward in the right way, we can do so. During this period, let us support the movement of solidarity with the Kurdish cause.
I would therefore like to urge the Commission and Parliament to send an official representative to the trial in Diyarbakir.
(RO) The worst thing that can happen during an economic crisis is for a political crisis to come on top of it. This is what is happening in Romania, experiencing the sharpest economic decline in Europe which is emerging from the crisis.
Austerity measures of unprecedented severity are being implemented by a government which is indifferent to the hardships endured by millions of Romanians, virtually doomed to suffer from cold and hunger and being unable to buy medicines. The social protests which we have been seeing recently reflect the mood of citizens in despair at the prospect of being forced to face the harsh winter conditions with dramatically reduced incomes. At the same time, shocking violations are taking place of the right to free expression, as has already been mentioned this evening during the plenary debate in this House.
The fraudulent enforcement of a pensions law targeted at the poorest section of the population forces me to ask Europe's institutions to focus the attention required on the absolute crisis which Romania is engulfed in and to rebuff the anti-democratic abuses in this country.
(PT) I would like to highlight here an event that took place in Portugal yesterday and which is of the greatest importance for the country, for Europe and for the future of humanity.
The Champalimaud Foundation inaugurated a centre for research into cancer and the neurosciences. Mr Champalimaud was an entrepreneur who left one third of his personal fortune - EUR 500 million - to scientific research in these areas. I salute the President of the Champalimaud Foundation, Dr Leonor Beleza, who has established stringent criteria for marrying excellence in scientific research with clinical practice. I am sure that the goal of putting Portugal and Europe at the forefront of excellence in this area of scientific research will be fully achieved.
The Champalimaud Foundation will attract world-renowned scientists to Portugal and Europe. From the Tagus estuary, it will start a new chapter in Portuguese and European scientific research, letting the world know about new worlds.
(SK) At the Parliamentary Assembly of the Council of Europe tomorrow, there will be a vote on the report by the British socialist, Christine McCafferty, entitled 'Women's Access to Lawful Medical Care: the Problem of Unregulated Conscientious Objection'.
We must completely condemn this report, which amounts to an unprecedented and serious interference in, and threat to, the sovereignty of Member States, the principle of subsidiarity and the fundamental right to freedom of thought, conscience and religion. The report focuses particularly on the area of so-called reproductive healthcare for women, and abortions, sterilisation and also, if I may quote, 'pain-relief by life-shortening means for terminally ill patients', which means active euthanasia. This Council of Europe document even demands that Member States oblige healthcare providers to provide a requested treatment to which a patient is legally entitled regardless of their conscientious objections. Moreover, it calls for the creation of some kind of register of people who exercise an objection, and then proposes that they be somehow persecuted. It is unacceptable to give in to this trend for regulating conscientious objection in Europe.
(ES) Madam President, it is irresponsible to question the firmness of Spanish foreign policy in terms of the fight against terrorism, and it is wrong to accuse the Venezuelan Government of colluding with the training of ETA terrorists on its territory, because there is no evidence of such collusion.
There is international dialogue and cooperation in Spain's brave fight against terrorism within its borders and outside them, and there is dialogue and cooperation with Venezuela, which has been asked to take specific action in this case.
Instead of demanding the breaking of ties and confrontations, let us leave the police, judicial and diplomatic authorities do their work, which has resulted in unprecedented success and results in the fight against terrorism in Spain.
This item is now closed.